Civil action to recover damages for breach of contract, it being alleged, and found by the jury, that the defendant City Transfer and Storage Company contracted and agreed with the plaintiff to store and keep insured certain paper and cardboard boxes, which plaintiff desired to have available for use in its business in High Point, and that said defendant in turn stored said boxes with the defendant, I. M. Lassiter, trading as Tri-City Motor Express Company, under a like agreement, which was breached when plaintiff's property, on 24 August, 1934, while in the last-named defendant's warehouse, was destroyed by fire, the same not being insured.
The case was tried in the municipal court of the city of High Point, resulting in verdict and judgment for plaintiff, and on appeal to the Superior Court of Guilford County "on matters of law," the exceptions were overruled and the judgment of the municipal court was upheld.
Defendant I. M. Lassiter appeals, assigning errors.
The controversy on trial narrowed itself principally to issues of fact, determinable alone by the jury. The case was heard on exceptions by the Superior Court of Guilford County and the judgment of the trial court was affirmed. The same exceptions are assigned as error here. No new question of law is presented. The rulings of the Superior Court are accordant with the authorities.
Affirmed.